Title: Joseph Milligan to Thomas Jefferson, 20 August 1815
From: Milligan, Joseph
To: Jefferson, Thomas


          Dear Sir Georgetown August 20th yo 1815
          Yours of the 11th inst post mark 17th reached me yesterday it covered a draft for ninety two dollars for which please accept my thanks
          I wrote you on the 16th enclosing my account amount $264 75 If convenient it is particularly desirable to me to have it Settled as I am settling up all my business to put my stock into better order than I could possibly keep it during the war
          
          The whole of the books ordered shall be got and sent as soon as possible; I trust that you have found Aesop as I feel confident it was included in one of the  Boxes, the Smallest Box I think was the last packed it was in the last box that it was packed that I put it I packed them in the Bindery from the list that I had made of them when I opened them and as I had no other books of that kind binding it was to not easy to make a mistake If it had been left out I would have found it Since, therfore I hope on a review of them you will find it
          With Respect & Esteem yoursJoseph Milligan
        